Citation Nr: 1241986	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  03-24 397	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 RO rating decision that, in pertinent part, denied service connection for Reiter's syndrome.  In February 2004, the Veteran testified at a videoconference hearing before the Board.

In January 2006, the Board, in pertinent part, remanded the matter for further development.  In February 2009, the Board again remanded the matter for further development, to include scheduling the Veteran for a Travel Board hearing.  In August 2012, the case was remanded to afford the Veteran a Board videoconference hearing (the Veterans Law Judge who conducted the February 2004 hearing was no longer employed by the Board).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1966 to April 1970.

2.	On November 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


